DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed January 8, 2021.  Claim 21 is added.  Claims 1-9 and 11-21 are currently pending and have been examined in the application.  The Information Disclosure Statements (IDS) filed on January 8, 2021 has been acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21
In claim 21 the limitation “wherein the dynamically adjusting includes using machine learning to dynamically provide different benefits to different users” is not supported by the specification.  The specification states that in “some examples, the share rates and conversion rates for a given benefit target are measured and tracked, allowing for the adjustment of targets for a particular benefit to achieve the lowest budget per conversion. In some implementations, mathematical testing techniques such as A/B testing or multi armed bandit testing, or the use of machine learning technologies such as IBM's Watson or deeplearning4j to feed data on the different targets or percentages being tested may be used” [0042].  This does not describe that machine learning is used to dynamically provide different benefits to different users. Neither does it describe how machine learning is used to dynamically provide different benefits to different users.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a device, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: generating a listing for each of multiple events; transmitting the generated listing for each of the multiple events to a user; receiving an indication that an event was selected, by the user, from amongst the multiple events; receiving an indication that the user completed a transaction for the selected event; and in response to the indication that user completed the transaction for the selected event: transmitting, an event access authorization for the selected event; and transmitting, a list of benefits associated with referrals for the event and referral targets corresponding to individual benefits from the list of benefits, wherein the referral targets are dynamically adjusted based on feedback received from at least one other user regarding referral targets previously transmitted.  These limitations, under the broadest reasonable interpretation, comprise commercial interactions including, marketing or sales activities or behaviors, and business relations; as well as managing personal behavior or interactions between people including social activities and following rules or instructions.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements amount to describing how to 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations provide instructions to implement the abstract idea on a computer.  Viewing these limitations individually, the limitations generically referring to a processor; at least one memory, and a remote computing device, do not constitute significantly more because they are simply an 1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not offer substantially more than the sum of the functions of the elements when each is taken singularly.  
	Likewise, dependent claims 2-9, 11, 21 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 12-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-9, 11, 21 and are also rejected accordingly.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-13, 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (Patent Publication 2007/0143185) in view of Bryant (Patent Publication 2016/0034936).
A.	In regards to Claims 1, 12 and 15, Harmon discloses a computing device, method and device comprising:
	at least one processor; Harmon [0155]; 
	and at least one memory, wherein the at least one processor and the at least one memory are respectively configured to store and execute instructions, including instructions for causing the computing device to perform operations, the operations including:
	generating a listing for each of multiple events; Harmon [0036: contingent event ticket certificates may be for various events, such as sporting events; concerts, festivals, operas and any other type of domestic or international music or entertainment events may be contingent events; 0139: contingent event certificate platform may store event information];
	transmitting the generated listing for each of the multiple events to a remote computing device associated with a user; Harmon FIG. 1 [0139:  data stored by the platform may be accessed by a customer (i.e. list of events is transmitted to customer); 0037: system allows remote user to conduct transaction (remote access of the platform); 0036: event is associated with sporting events; 0091: allocating and/or acquiring an access right a potential live event];
	receiving an indication that an event was selected, by the user, from amongst the multiple events; Harmon [0124: interface may allow a participant to view a seating chart of a venue and select at least one seat, section, area for purchase of a CEC];
	receiving an indication that the user completed a transaction for the selected event; Harmon [0036: consumer purchases the CEC for the event];
	and in response to the indication that user completed the transaction for the selected event:

	wherein the referral targets are dynamically adjusted based on feedback received from at least one other remote computing device associated with at least one other user regarding referral targets previously transmitted to the at least one other remote computing device; Harmon [0091: credits may be obtained by referring other fans to make purchases (e.g., products, promo activities, etc.; 0105: e.g., individual seat selection may have a target rank-order hierarchy based on performer credits accumulated by the users (i.e. highest consumer rank may correspond to the best seat available; consumer rankings [referral targets] are dynamically adjusted based on the accumulated credits for each consumer and previous rankings of the consumers
	Harmon does not specifically disclose, and transmitting, to the remote computing device, a list of benefits associated with referrals for the event and referral targets corresponding to individual benefits from the list of benefits; this is disclose by Bryant [0085: user interface enable viewing referral relationships downline from the member, payments for viewing and controlling payments to the member, commissions for viewing commissions paid, calculating commissions based on referral information and commissions earnable for referring to a member's followers/connections, autopay for setting up auto payments to the member, referrals for viewing user profile information of particular members downline from the member; recommending and promoting the referral social network itself and goods and services being offered for sale through the referral social network; 0098: the interactive presentation being a monetization presentation that provides information to the user on how to utilize the referral social network to monetize their follower/connection networks];

B.	In regards to Claims 2 and 13, Harmon discloses, wherein the operations further comprise: dynamically adjusting the referral targets based on referrals made by the at least one other user in response to the referral targets previously transmitted to the at least one other remote computing device.  Harmon [0105: consumer rankings [referral targets] are dynamically adjusted based on the accumulated credits [e.g., referral activities; 0102: for each consumer and previous rankings of the consumers].
C.	In regards to Claims 3, Harmon discloses, wherein the dynamically adjusting includes providing at least one of different benefits or different referral targets to different users.  Harmon [0105: different seats of different values may be provided to different users based on their rank or different referral targets to different users].
D.	In regards to Claim 5, Harmon discloses, wherein the operations further comprise: receiving an indication of a referral made in response to the transmitting, to the remote computing device, the list of benefits associated with referrals for the event and referral targets.  Harmon [0010: activity may be a referral activity; 0091: credit earned in response to a referral activity being recorded].
E.	In regards to Claims 6, Harmon discloses, wherein the operations further comprise: receiving an indication that a benefit was selected, by the user, from the list of benefits; Harmon [0106: consumer indicates desire to convert credits to an access right (i.e., benefit)];
	and transmitting, to the remote computing device, an indication the selected benefit is being provided.  Harmon [0106: rankings determined users are informed of their corresponding access right, e.g., seat at the venue, via a communication (e.g., app, email, phone, etc.)].
Claim 8, Harmon discloses, wherein the list of benefits include multiple different types of benefits.  Harmon [0112: benefits include right to venue seat, backstage pass, and post-performance party].
G.	In regards to Claim 9, Harmon discloses, wherein the list of benefits include enhanced access to the event.  Harmon [0112: e.g., level one benefits include right to venue seat, backstage pass, and post-performance party].  The motivation being the same as stated in claim 1.
H.	In regards to Claim 11, Harmon discloses, wherein the operations further comprise: transmitting, to the remote computing device, a link for electronically sharing a presentation relating to the event with others.  Harmon [0091: consumer activity may be sharing a link to a performer (i.e., associated with the event) on a social networking site [indicating that performer's link was transmitted to the remote user device].  
I.	In regards to Claim 16, Harmon discloses, wherein the computer-executable instructions, when executed by the at least one processor, also cause the computing device to: dynamically adjust the benefits based on referrals made by the at least one other user.  Harmon [0105: consumer rankings corresponding to particular benefits are dynamically adjusted based on the accumulated credits (e.g., referral activities); 0010: the activity may be a referral activity].
J.	In regards to Claim 17, Harmon discloses, wherein the computer-executable instructions, when executed by the at least one processor, also cause the computing device to: receive an indication of a referral made in response to the transmitting of the presentation; [0010: activity may be a referral activity; 0091: credit earned in response to a referral activity being recorded]
	and transmit, to the remote computing device, an indication that a benefit from amongst the benefits available for the event is being provided.  Harmon [0106: rankings determined users are informed of their corresponding access right, e.g., seat at the venue, via a communication (e.g., app, email, phone, etc.)].
Claim 19, Harmon does not specifically discloses, wherein the presentation includes a link for electronically sharing information relating to the event with others.  This is disclose by Bryant [0187: prospective member is shown a link to the presentation of the referral social network].  The motivation being the same as stated in claim 1.
L.	In regards to Claim 20, Harmon does not specifically disclose, wherein the link facilitates tracking, by the computing device of referrals responsive to the sharing of the link.  This is disclose by Bryant [0122: the referral social network automatically directing the user device of the user to a tracking link, the tracking link automatically capturing the user interface entered selection to follow a listed member].  The motivation being the same as stated in claim 1.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (Patent Publication 2007/0143185) in view of Bryant (Patent Publication 2016/0034936) in further view of Zhao (Patent Publication 2014/0075466).
A.	In regards to Claim 4 and 14, Harmon does not specifically disclose, wherein the operations further comprise: employing the dynamically adjusted referral targets in conjunction with the following (100-n)% of event access authorizations.  However, it is old a well-known to express a value as a percentage.  See at least Zhao [0078: playback of N% advertisement (measured, for example, in terms of a percentage of time) can be for presentation of every (100-N) % entertainment content].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Harmon/Bryant with the teachings from Bryant since the claimed limitation is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of combining Harmon with Zhao in providing a target value as a percentage were predictable.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (Patent Publication 2007/0143185) in view of Bryant (Patent Publication 2016/0034936) in further view of Isaacson (Patent Publication 2019/0230070).
A.	In regards to Claim 7, Harmon discloses, wherein the operations further comprise: in response to the receiving of the indication of the referral being made, but does not specifically disclose, initiating a return of at least a portion of compensation provided by the user for access to the selected event.  This is disclosed by Isaacson [0475: notify the user that if they now share the article, (referral) that their micro-payment will be returned or some other variation of payment will be provided to the user].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Harmon/Bryant with the teachings from Isaacson with the motivation to provide a monetization interface where no user interaction is needed to manage the monetization approach, so that for example, the user interface is able to provide confirmation of payments, confirmation of continued viewing, confirmation of changing states from a monetization approach to an advertising approach while browsing a site, and so forth.  Isaacson [0473].
B.	In regards to Claim 18, Harmon discloses, wherein the computer-executable instructions, when executed by the at least one processor, also cause the computing device to: receive an indication of a referral made in response to the transmitting of the presentation; Harmon [0091: user may earn credits to an account based on a referral activity; credits may be exchange for access rights to the event];
	Harmon does not specifically disclose, and in response to the receiving of the indication of the referral being made, initiate a return of at least a portion of compensation provided by the user for access to the selected event.  This is disclosed by Isaacson [0475: notify the user that if they now share the article, (referral) that their micro-payment will be returned or some other .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harmon (Patent Publication 2007/0143185) in view of Bryant (Patent Publication 2016/0034936) in further view of Ogawa (Patent Publication 2016/0071162).
A.	In regards to Claim 21, Harmon does not specifically disclose, wherein the dynamically adjusting includes using machine learning to dynamically provide different benefits to different users.  However, it is old and well known to use machine learning to update and/or provide data.  See at least Ogawa [0144: module configured to apply machine learning to update or generate a target audience search algorithm. The updating or generating of a target audience search algorithm is based on obtained social data and relationships].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Harmon/Bryant with the teachings from Ogawa with the motivation to provide modules configured to learn from its own gathered data in order to improve its own processes and decision making algorithms by using currently known and future known machine learning and machine intelligence computations.  Ogawa [0093].



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
 101 rejection that transmitting data so that referral targets are dynamically adjusted based on feedback received from at least one other remote computing device is transmitting a list of benefits in an unconventional way, therefore rendering claim 1 eligible at step 2B.  The Examiner respectfully disagrees. Transmitting and adjusting data for a list of benefits based on feedback received from another computing device is in and of itself part of the abstract idea grouped under Certain Methods of Organizing Human Activity.  See the 101 analysis above.  Assuming arguendo, this could be an additional element to the abstract idea, it would amount to merely insignificant extra-solution activity; as transmitting data that are adjusted based on a comment/feedback received from another computer can be seen as nominal to the judicial exception, while performing basic computer function.  Furthermore, the courts have recognized automating mental tasks and receiving or transmitting data over a network to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II; Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant argues regarding the 35 U.S.C. § 103 rejection that the references singly or in combination fail to disclose, teach or suggest “receiving an indication that an event was selected, by the user, from amongst the multiple events”.  The Examiner respectfully disagrees.  Regardless if this is a key function of the invention it has not been positively recited.  

C.	Applicant's arguments relating to claims 12 and 15 are also rejected accordingly to independent claim 1.
D.	Applicant's arguments relating to dependent claims are also rejected accordingly to independent claims 1, 12 and 15.



Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).